DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of issued application of Ryu et al., U.S. Patent No. 10,959,208 B2 (Ryu’208 hereinafter). Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the issued patent Imamura’466.
Regarding claims 1-16 the difference between the conflicting claims of the instant application and issued patent, Ryu’208, are set forth in the discussion below.
Instant Application 17/111,169
Patent  10,959,208 B2
Claim 1. A method performed by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing; 

receiving, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing; 


transmitting, to the base station, a random access preamble based on the second subcarrier spacing; 

and receiving, from the base station, messages associated with a random access procedure based on the first subcarrier spacing.
Claim 1. A method performed by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing; 

receiving, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing and a third subcarrier spacing;

 transmitting, to the base station, a random access preamble based on the second subcarrier spacing; 

receiving, from the base station, a random access response based on the first subcarrier spacing; 

transmitting, to the base station, a physical uplink shared channel (PUSCH) 
Claim 2. further comprising receiving, from the base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for receiving of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are received.
Claim 2. further comprising receiving, from the base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), wherein a subcarrier spacing used for receiving of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are received.
Claim 3. wherein each of the PSS, the SSS and the MIB is received on a frequency position with an offset from a center frequency.
Claim 3. wherein each of the PSS, the SSS and the MIB is received on a frequency position with an offset from a center frequency.
Claim 4. further comprising transmitting a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity.
Claim 4. wherein the PUSCH transmission includes a message 3 (MSG3) of a random access procedure.
Claim 5. wherein the PDSCH transmission includes a user equipment (UE) contention resolution identity.
Claim 5. A method performed by a base station in a wireless communication system, the method comprising: 

transmitting, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing; 

transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing; 


receiving, from the terminal, a random access preamble based on the second subcarrier spacing; 

and transmitting, to the terminal, messages associated with a random access procedure based on the first subcarrier spacing.
Claim 6. A method performed by a base station in a wireless communication system, the method comprising:


transmitting, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing; 

transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing and a third subcarrier spacing; 

receiving, from the terminal, a random access preamble based on the second subcarrier spacing; 

transmitting, to the terminal, a random access response based on the first subcarrier spacing; 

receiving, from the terminal, a physical uplink shared channel (PUSCH) transmission scheduled by the random access response based on the third subcarrier spacing; and transmitting, to 
Claim 6. further comprising transmitting, to the terminal, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for transmitting of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are transmitted.
Claim 7. further comprising transmitting, to the terminal, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), wherein a subcarrier spacing used for transmitting of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are transmitted.
Claim 8. further comprising receiving a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity.
Claim 9. wherein the PUSCH transmission includes a message 3 (MSG3) of a random access procedure.
Claim 10. wherein the PDSCH transmission includes a user equipment (UE) contention resolution identity.
Claim 9. A terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; 

and a controller coupled with the transceiver and configured to: receive, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing, 

receive, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing, 


transmit, to the base station, a random access preamble based on the second subcarrier spacing, 

and receive, from the base station, messages associated with a random access procedure based on the first subcarrier spacing.
Claim 11. A terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; 

and a controller coupled with the transceiver and configured to: receive, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing, 

receive, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing and a third subcarrier spacing,

transmit, to the base station, a random access preamble based on the second subcarrier spacing, 

receive, from the base station, a random access response based on the first subcarrier spacing, transmit, to the base station, a physical uplink shared channel (PUSCH) transmission scheduled by the random access response based on the third subcarrier spacing, and receive, from the base station, a physical downlink shared channel (PDSCH) transmission as a response to the PUSCH transmission, based on the first subcarrier spacing, wherein the first subcarrier spacing, the second subcarrier spacing, and the third subcarrier spacing have a same subcarrier spacing value, or wherein at 
Claim 10. wherein the controller is further configured to receive, from the base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for receiving of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are received.
Claim 12. wherein the coding processing includes a rate matching for the data.
Claim 10. A communication method comprising: receiving, by a mobile station, an index indicating a transmission format; executing, by the mobile station, coding processing of data and control information, 

the coding processing including a code rate adjustment for the data, 

wherein the code rate adjustment for the data includes changing a number of bits of the data with the transmission format depending on whether or not the control information is to be transmitted together with the data; 

and transmitting, by the mobile station, the data and the control information, of which the coding processing is executed.
Claim 10. A communication method comprising: receiving, by a mobile station, an index indicating a transmission format; executing, by the mobile station, coding processing of data and control information, 

the coding processing including a code rate adjustment for the data, 

wherein the code rate adjustment for the data includes changing a number of bits of the data depending on whether or not the control information is to be transmitted together with the data; 

and transmitting, by the mobile station, the data and the control information, of which the coding processing is executed.
Claim 10. wherein the controller is further configured to receive, from the base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for receiving of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are received.
Claim 12. wherein the controller is further configured to receive, from the base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for receiving of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are received.
Claim 11. wherein each of the PSS, the SSS and the MIB is received on a frequency position with an offset from a center frequency.
Claim 13. wherein each of the PSS, the SSS and the MIB is received on a frequency position with an offset from a center frequency.
Claim 12. wherein the controller is further configured to transmit a message 3 (MSG3) of a random access procedure, and 59DOCKET NO. SAMS07-00271PATENT wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity.
Claim 14. wherein the PUSCH transmission includes a message 3 (MSG3) of a random access procedure.
Claim 15. wherein the PDSCH transmission includes a user equipment (UE) contention resolution identity.
Claim 13. A base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; 

and a controller coupled with the transceiver configured to: transmit, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing, 


transmit, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing, 


receive, from the terminal, a random access preamble based on the second subcarrier spacing, 

and transmit, to the terminal, messages associated with a random access procedure based on the first subcarrier spacing.
Claim 16. A base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; 

and a controller coupled with the transceiver and configured to: transmit, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing, 

transmit, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the MIB including information on a second subcarrier spacing and a third subcarrier spacing, 

receive, from the terminal, a random access preamble based on the second subcarrier spacing, 

transmit, to the terminal, a random access response based on the first subcarrier spacing, 

receive, from the terminal, a physical uplink shared channel (PUSCH) transmission scheduled by the random access response based on the third subcarrier spacing, and transmit, to the terminal, a physical downlink shared channel (PDSCH) transmission as a 
Claim 14. wherein the controller is further configured to transmit, to the terminal, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for transmitting of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are transmitted.
Claim 17. wherein the controller is further configured to transmit, to the terminal, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for transmitting of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are transmitted.
Claim 15. wherein each of the PSS, the SSS and the MIB is transmitted on a frequency position with an offset from a center frequency.
Claim 18. wherein each of the PSS, the SSS and the MIB is transmitted on a frequency position with an offset from a center frequency.
Claim 16. wherein the controller is further configured to receive a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity.
Claim 19. wherein the PUSCH transmission includes a message 3 (MSG3) of a random access procedure.
Claim 20. wherein the PDSCH transmission includes a user equipment (UE) contention resolution identity


Ryu’208 discloses a method and an apparatus for supporting a random access procedure design during a beamforming based initial access.
Regarding claim 1, Ryu’208 discloses a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing; receiving, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing; transmitting, to the base station, a random access preamble based on the second subcarrier spacing; and receiving, from the base station, messages associated with a random access procedure based on the first subcarrier spacing (see Ryu’208, claim 1). 

Regarding claim 3, Ryu’208 discloses wherein each of the PSS, the SSS and the MIB is received on a frequency position with an offset from a center frequency (see Ryu’208, claim 3).
Regarding claim 4, Ryu’208 discloses further comprising transmitting a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity (see Ryu’208, claim 4).
Regarding claim 5, Ryu’208 discloses a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing; transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing; receiving, from the terminal, a random access preamble based on the second subcarrier spacing; and transmitting, to the terminal, messages associated with a random access procedure based on the first subcarrier spacing (see Ryu’208, claim 6).
Regarding claim 6, Ryu’208 discloses further comprising transmitting, to the terminal, a primary synchronization signal (PSS) and a secondary synchronization 
Regarding claim 7, Ryu’208 discloses wherein each of the PSS, the SSS and the MIB is transmitted on a frequency position with an offset from a center frequency (see Ryu’208, claim 7).
Regarding claim 8, Ryu’208 discloses further comprising receiving a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity (see Ryu’208, claim 9).
Regarding claim 9, Ryu’208 discloses a terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to: receive, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing, receive, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing, transmit, to the base station, a random access preamble based on the second subcarrier spacing, and receive, from the base station, messages associated with a random access procedure based on the first subcarrier spacing (see Ryu’208, claim 11).
Regarding claim 10, Ryu’208 discloses wherein the controller is further configured to receive, from the base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for 
Regarding claim 11, Ryu’208 discloses wherein each of the PSS, the SSS and the MIB is received on a frequency position with an offset from a center frequency (see Ryu’208, claim 13). 
Regarding claim 12, Ryu’208 discloses wherein the controller is further configured to transmit a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity (see Ryu’208, claim 14).
Regarding claim 13, Imamura’466 discloses a base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver configured to: transmit, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing, transmit, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing, receive, from the terminal, a random access preamble based on the second subcarrier spacing, and transmit, to the terminal, messages associated with a random access procedure based on the first subcarrier spacing (see Imamura’466, claim 16).
Regarding claim 14, Ryu’208 discloses wherein the controller is further configured to transmit, to the terminal, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for 
Regarding claim 15, Ryu’208 discloses wherein each of the PSS, the SSS and the MIB is transmitted on a frequency position with an offset from a center frequency (see Ryu’208, claim 18).
Regarding claim 16, Ryu’208 discloses wherein the controller is further configured to receive a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity (see Ryu’208, claim 19).
It would have been obvious to one of the ordinary skill in the art at the time of invention to incorporate the features of Ryu’208 into the invention of the instant application, in order to support an improved method for transmitting/receiving a random access channel wherein the MIB is transmitted to the physical broadcasting channel and the terminal may decode the SIB using the numerology information included in the MIB (see Ryu’208, Col 19 ln 55-56 & Col 21 ln 6-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 9-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (WO 2015/039870 A9) in view of Yang et al. (US 20200076563 A1).

Martin discloses communications device and method for improving the transmission of random access messages with the following features: regarding claim 1, a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a master information block (MIB) on a a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing (i.e. mobile terminal 104 receives, from  base station 101 a master information block (MIB) on a physical broadcast channel (PBCH), and that includes parameters, like sub-carrier spacing, that the communications terminals require to access), receiving, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (i.e. the mobile station 104 receives a system information block (SIB) in a downlink from the base station 101 and based on subcarrier spacing, wherein the SIB having information of second subcarrier spacing out of twelve subcarriers in 342 (fig. 3), as a   sub-frame comprises 1200 sub-carriers spaced across a 20MHz bandwidth), transmitting, to the base station, a random access preamble based on the second subcarrier spacing (i.e. the mobile station 104 transmits a random access preamble based on second subcarrier spacing out of the five blocks of twelve sub-carriers), and receiving, from the base station, messages associated with a random access procedure based on the first subcarrier spacing (i.e. once the random access preamble has been received by the base station 101, the base station 101 transmits a response message which is received by the  mobile station 104, wherein the response message such as a random access response (RAR) provides a positive or negative acknowledgment)”).
Martin also discloses the following features: regarding claim 2, further comprising receiving, from the base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for receiving of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are received (Fig. 3, provides a schematic diagram providing a grid which illustrates the structure of an example of a conventional downlink LTE sub-frame, see teachings in [page 5 ln 1-12, 21-45, page 6 ln 1-45, page 7 ln1-28] summarized as “a central band 310 of the sub-frame are used for the transmission from the base station 101 for information including the primary synchronization signal (PSS), the secondary synchronization signal (SSS) wherein the central band 310 is typically 72 sub-carriers wide corresponding to a transmission bandwidth of 1.08 10 MHz, and the PSS and SSS are synchronization sequences that once detected allow a communications terminal 104 to achieve frame synchronization and determine the cell identity of the base station 101 (eNodeB) transmitting the downlink signal”);
Martin is short of expressly teaching “receiving, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing”.
receiving, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (i.e. an indication identifies the UE-specific numerology for a  UE 115, and the indication may be transmitted from a eNB 105, and UE 115 may be configured to perform blind decoding of a control channel assuming the configured numerology based on the indication, and the eNB 105 may indicate a change in the control channel numerology sequence on a subframe basis or in a master information block (MIB) and/or a system information block (SIB), wherein a first control channel numerology may be associated with a subcarrier spacing of 15 kHz, while a second control channel numerology may be associated with a subcarrier spacing of 30 kHz, a master information block (MIB) including a first indication of a first control channel subcarrier spacing, configuring the user equipment to use the first control channel subcarrier spacing based on the first indication, receiving, at the user equipment, a first control message, decoding at least a portion of the first control message using the first control channel subcarrier spacing, receiving, at the user equipment, a system information block (SIB) including a second indication of a change to a second control channel subcarrier spacing, which is different from the first control channel subcarrier spacing, configuring the user equipment to use 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of receiving, from the base station, a SIB based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 5:
Martin discloses communications device and method for improving the transmission of random access messages with the following features: regarding claim 5, a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing; transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing; receiving, from the terminal, a random access preamble based on the second subcarrier spacing; and transmitting, to the terminal, messages associated with a random access procedure based on the first subcarrier spacing (Fig. 1, provides a schematic diagram illustrating an example of a conventional mobile telecommunication network, see teachings in [page 5 ln 1-12, 21-45, page 6 ln 1-45, page 7 ln1-28] summarized as “a method performed by a base station in a wireless communication system, the method comprising: transmitting, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing (i.e. mobile terminal 104 receives, from  base station 101 a master information block (MIB) on a physical broadcast channel (PBCH), and that includes parameters, like sub-carrier spacing, that the communications terminals require to access), transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (i.e. the mobile station 104 receives a system information block (SIB) in a downlink from the base station 101 and based on subcarrier spacing, wherein the SIB having information of second subcarrier spacing out of twelve subcarriers in 342 (fig. 3), as a   sub-frame comprises 1200 sub-carriers spaced across a 20MHz bandwidth), receiving, from the terminal, a random access preamble based on the second subcarrier spacing (i.e. the mobile station 104 transmits a random access preamble based on second subcarrier spacing out of the five blocks of twelve sub-carriers), and transmitting, to the terminal, messages associated with a random access procedure based on the first subcarrier spacing (i.e. once the random access preamble has been received by the base station 101, the base station 101 transmits a response message which is received by the  mobile station 104, wherein the response message such as a random access response (RAR) provides a positive or negative acknowledgment)”).
Martin also discloses the following features: regarding claim 6, further comprising transmitting, to the terminal, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for transmitting of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are transmitted (Fig. 3, provides a schematic diagram providing a grid which 
Martin is short of expressly teaching “transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing”.
Yang et al. disclose a method of a new radio control channel with flexible numerology with the following features: regarding claim 5, transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (Fig. 1, illustrates an example of a wireless communication system, in accordance with one or more aspects of the present disclosure, see teachings in [0030-0031, 0068-0069 & claims 16, 19] summarized as “transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (i.e. an indication identifies the UE-specific numerology for a  UE 115, and the indication may be transmitted from a eNB 105, and UE 115 may be configured to perform blind decoding of a control channel assuming the configured numerology based on the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of receiving, from the base station, a SIB based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 9:
Martin discloses communications device and method for improving the transmission of random access messages with the following features: regarding claim 9, a terminal in a wireless communication system, the terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to (i.e. a wireless terminal 1101 (fig. 11) comprising a transmitter 1102 and receiver 1103 to transmit and receive signal, and a controller 1104 configured to), receive, from a base station, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing (i.e. mobile terminal 104 receives, from  base station 101 a master information block (MIB) on a physical broadcast channel (PBCH), and that includes parameters, like sub-carrier spacing, that the communications terminals require to access), transmitting, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (i.e. the mobile station 104 receives a system information block (SIB) in a downlink from the transmit, to the base station, a random access preamble based on the second subcarrier spacing (i.e. the mobile station 104 transmits a random access preamble based on second subcarrier spacing out of the five blocks of twelve sub-carriers), and receive, from the base station, messages associated with a random access procedure based on the first subcarrier spacing (i.e. once the random access preamble has been received by the base station 101, the base station 101 transmits a response message which is received by the  mobile station 104, wherein the response message such as a random access response (RAR) provides a positive or negative acknowledgment)”).
Martin also discloses the following features: regarding claim 10, wherein the controller is further configured to receive, from the base station, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for receiving of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are received (Fig. 3, provides a schematic diagram providing a grid which illustrates the structure of an example of a conventional downlink LTE sub-frame, see teachings in [page 5 ln 1-12, 21-45, page 6 ln 1-45, page 7 ln1-28] summarized as “a central band 310 of the sub-frame are used for the transmission from the base station 101 for information including the primary synchronization signal (PSS), the secondary synchronization signal (SSS) wherein the central band 310 is typically 72 sub-carriers wide corresponding to a transmission bandwidth of 1.08 10 MHz, and the PSS and SSS are synchronization 
Martin is short of expressly teaching “receive, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing”.
Yang et al. disclose a method of a new radio control channel with flexible numerology with the following features: regarding claim 9, receive, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (Fig. 1, illustrates an example of a wireless communication system, in accordance with one or more aspects of the present disclosure, see teachings in [0030-0031, 0068-0069 & claims 16, 19] summarized as “receive, from the base station, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (i.e. an indication identifies the UE-specific numerology for a  UE 115, and the indication may be transmitted from a eNB 105, and UE 115 may be configured to perform blind decoding of a control channel assuming the configured numerology based on the indication, and the eNB 105 may indicate a change in the control channel numerology sequence on a subframe basis or in a master information block (MIB) and/or a system information block (SIB), wherein a first control channel numerology may be associated with a subcarrier spacing of 15 kHz, while a second control channel numerology may be associated with a subcarrier spacing of 30 kHz, a master information block (MIB) including a first indication of a first control channel subcarrier spacing, configuring the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of receiving, from the base station, a SIB based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Martin discloses communications device and method for improving the transmission of random access messages with the following features: regarding claim 13, a base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver configured to: transmit, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing, transmit, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing, a base station in a wireless communication system, the base station comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver configured to (i.e. a wireless terminal 1101 (fig. 11) comprising a transmitter 1102 and receiver 1103 to transmit and receive signal, and a controller 1104 configured to), transmit, to a terminal, a master information block (MIB) on a physical broadcast channel (PBCH), the MIB including information on a first subcarrier spacing (i.e. mobile terminal 104 receives, from  base station 101 a master information block (MIB) on a physical broadcast channel (PBCH), and that includes parameters, like sub-carrier spacing, that the communications terminals require to access), transmit, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (i.e. the mobile station 104 receives a system information block (SIB) in a downlink from the base station 101 and based on subcarrier spacing, wherein the SIB having information of second subcarrier spacing out of twelve subcarriers in 342 (fig. 3), as a   sub-frame comprises 1200 sub-carriers spaced across a 20MHz bandwidth), receive, from the terminal, a random access preamble based on the second subcarrier spacing (i.e. the mobile station 104 transmits a random access preamble based on second subcarrier spacing out of the five blocks of twelve sub-carriers), and transmit, to the terminal, messages associated with a random access procedure based on the first subcarrier spacing (i.e. once the random access preamble has been received by the base station 101, the base station 101 transmits a response message which is received by the  mobile station 104, wherein the response message such as a random access response (RAR) provides a positive or negative acknowledgment)”).
Martin also discloses the following features: regarding claim 14, wherein the controller is further configured to transmit, to the terminal, a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), and wherein a subcarrier spacing used for transmitting of the PSS and the SSS is identified based on a frequency band on which the PSS and the SSS are transmitted (Fig. 3, provides a schematic diagram providing a grid which illustrates the structure of an example of a conventional downlink LTE sub-frame, see teachings in [page 5 ln 1-12, 21-45, page 6 ln 1-45, page 7 ln1-28] summarized as “a central band 310 of the sub-frame are used for the transmission from the base station 101 for information including the primary synchronization signal (PSS), the secondary synchronization signal (SSS) wherein the central band 310 is typically 72 sub-carriers wide corresponding to a transmission bandwidth of 1.08 10 MHz, and the PSS and SSS are synchronization sequences that once detected allow a communications terminal 104 to achieve frame synchronization and determine the cell identity of the base station 101 (eNodeB) transmitting the downlink signal”).
Martin is short of expressly teaching “transmit, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing”.
transmit, to the terminal, a system information block (SIB) based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing (i.e. an indication identifies the UE-specific numerology for a  UE 115, and the indication may be transmitted from a eNB 105, and UE 115 may be configured to perform blind decoding of a control channel assuming the configured numerology based on the indication, and the eNB 105 may indicate a change in the control channel numerology sequence on a subframe basis or in a master information block (MIB) and/or a system information block (SIB), wherein a first control channel numerology may be associated with a subcarrier spacing of 15 kHz, while a second control channel numerology may be associated with a subcarrier spacing of 30 kHz, a master information block (MIB) including a first indication of a first control channel subcarrier spacing, configuring the user equipment to use the first control channel subcarrier spacing based on the first indication, receiving, at the user equipment, a first control message, decoding at least a portion of the first control message using the first control channel subcarrier spacing, receiving, at the user equipment, a system information block (SIB) including a second indication of a change to a second control channel subcarrier spacing, which is different from the first control 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin by using the features as taught by Yang et al. in order to provide a more effective and efficient system that is capable of receiving, from the base station, a SIB based on the first subcarrier spacing, the SIB including information on a second subcarrier spacing. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3, 7, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (WO 2015/039870 A9) in view of Yang et al. (US 20200076563 A1) as applied to claim 1, 5, 9 and 13 above, and further in view of Oh (US 2016/0295345 A1).

Martin and Yang et al. disclose the claimed limitations as described in paragraph 7 above. Martin and Yang et al. do not expressly disclose the following features: regarding claim 3, wherein each of the PSS, the SSS and the MIB is received on a frequency position with an offset from a center frequency; regarding claim 7, wherein each of the PSS, the SSS and the MIB is transmitted on a frequency position with an offset from a center frequency; regarding claim 11, wherein each of the PSS, the SSS and the MIB is received on a frequency position with an offset from a center frequency; regarding claim 15, wherein each of the PSS, the SSS and the MIB is transmitted on a frequency position with an offset from a center frequency.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin with Yang et al. by using the features as taught by Ho in order to provide a more effective and efficient system that is capable of receiving PSS, the SSS and the MIB on a frequency position with an offset from a center frequency. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4, 8, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (WO 2015/039870 A9) in view of Yang et al. (US 20200076563 A1) as applied to claim 1, 5, 9 and 13 above, and further in view of Takeda et al. (US 2019/0007975 A1).

Martin and Yang et al. disclose the claimed limitations as described in paragraph 7 above. Martin and Yang et al. do not expressly disclose the following features: regarding claim 4, further comprising transmitting a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity; regarding claim 8, further comprising receiving a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity; regarding claim 12, wherein the controller is further configured to transmit a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity; regarding claim 16, wherein the controller is further configured to receive a message 3 (MSG3) of a random access procedure, and wherein at least one of the messages associated with the random access procedure includes a user equipment (UE) contention resolution identity.
Takeda et al. disclose a method and apparatus for contention based random access with the following features: regarding claim 4, further comprising transmitting a message 3 (MSG3) of a random access procedure, and wherein at least one of the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Martin with Yang et 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/19/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473